Citation Nr: 1203336	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  04-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before June 27, 2006, and an initial rating higher than 20 percent from June 27, 2006.

2. Entitlement to a higher rating than 50 percent for adjustment disorder with anxiety and depression.  

3. Entitlement to a higher rating than 10 percent for residuals of right knee injury with degenerative joint disease.  

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a disability of the lower extremities. 

6. Entitlement to service connection for disabilities of the knees.  

7. Entitlement to service connection for muscle atrophy.



8. Entitlement to service connection for a cervical spine disability also claimed as muscle spasm, and focal central disc protrusion as secondary to service connected degenerative disc disease of the lumbar spine.  

9. Entitlement to a total disability rating for compensation based on individual unemployability. 
REPRESENTATION

Veteran represented by:	John S. Berry, Esq.

ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2002 of a Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for a lumbar spine disability and a rating decision in May 2010 for all the other claims.  

The claims of service connection for hypertension, erectile dysfunction, acid reflux and the claim for an earlier effective date for the rating for adjustment disorder have been raised by the record and are referred to the RO for appropriate action.  

The claim of service connection for sleep apnea and the claim for a TDIU are REMAND to the RO.


FINDINGS OF FACT

1. The lumbar spine disability is manifested by slight limitation of motion, forward flexion greater than 60 degrees but not greater than 85 degrees and combined range of motion greater than 120 degrees but not greater than 235 degrees and muscle spasm not resulting in abnormal gait or abnormal spinal contour prior to June 2006; from June 2006, there was moderate limitation of motion, flexion greater than 30 degrees but not greater than 60 degrees, and muscle spasm resulting in abnormal gait; from November 2008, flexion was limited to 30 degrees by functional loss due to pain. 

2. Adjustment disorder with anxiety and depression was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), which is not covered in the rating criteria; without evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships. 






3. Residuals of right knee injury with moderated osteoarthritis and degenerative joint disease was manifested by, at most, limitation of flexion to 100 degrees with pain, extension to 0 degrees with pain and symptomatic removal of cartilage; with no objective evidence of subluxation, instability or ankylosis. 

4. A disability of the lower extremities, dullness on the front and sides of the thighs and the anterior and posterior lower legs, is not shown to be caused by a diagnosed or identifiable underlying malady or condition.  

5. Disability of the knees, weakness, is not shown to be caused by a diagnosed or identifiable underlying malady or condition.  

6. There is no competent and credible evidence that the Veteran currently has a diagnosis of muscle atrophy.

7. A cervical spine disability was not affirmatively shown to have had onset during service; and a cervical spine disability, first diagnosed after service, is not shown to be related to a disease, an injury, or an event in service origin and is not shown to be related to a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before June 27, 2006, and an initial rating higher than 20 percent before November 13, 2008 have not been met; the criteria for an initial rating of 40 percent from November 13, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5293-5237 (2003 and 2011).





2. The criteria for a rating higher than 50 percent for service-connected adjustment disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2011).

3. The criteria for a rating higher than 10 percent for residuals of right knee injury with moderated osteoarthritis and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2011).

4.  A disability of the lower extremities, dullness on the front and sides of the thighs and the anterior and posterior lower legs is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

5.  Disabilities of the knees, weakness, are not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  Muscle atrophy is not due to injury or disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  A cervical spine disability was not due to disease or injury incurred in or aggravated by active service; a cervical spine disability, degenerative disc disease, as a chronic disease may not be presumed to have been incurred in service; and a cervical spine disability is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



Regarding the increased rating for the lumbar spine, the claim for service connection was filed prior to the enactment of the VCAA.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for the lumbar spine disability.  Dingess, 19 Vet. App. 473.  

Regarding the service connection claims, the RO provided pre-adjudication VCAA notice by letter, dated in November 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service or to a service connected disability.  Regarding the remaining increased rating claims, the Veteran was also notified of the evidence needed to show that his service connected disabilities increased in severity.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records. 

Throughout the appeal period, the Veteran was afforded several VA examinations of the lumbar spine.  In January 2010, VA afforded the Veteran VA examinations for his psychiatric disability and for his right knee.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations and opinions obtained are sufficient, as the VA examiner considered all of the pertinent evidence of record, and provided an adequate description of the disabilities for rating.  

Additionally, as there is no credible evidence of disability of the lower extremities, disabilities of the knees, or muscle atrophy, and as the evidence of record does not indicate that the symptoms may be associated with service or a service-connected disability, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 





As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Lumbar Spine Rating Criteria

The Veteran was originally assigned a 10 percent rating, effective November 4, 1994.  The rating was increased to 20 percent, effective June 27, 2006.  

The schedular criteria for rating spine disabilities have been amended twice during the pendency of the appeal.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

Prior to September 26, 2003, evaluations of 10, 20, and 40 percent were assigned for slight, moderate, and severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §  4.6.

Regarding lumbosacral strain, if there was muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in the standing position, a 20 percent rating was warranted.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  




Effective from September 26, 2003, lumbar spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  





For rating, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.   

The Veteran was also diagnosed with degenerative disc disease.  Under the former provisions of Diagnostic Code 5293, a noncompensable evaluation is assigned for post-operative, cured intervertebral disc disease.  A 20 percent evaluation necessitates evidence of moderate intervertebral disc disease with recurring attacks.  A 40 percent rating requires evidence of intervertebral disc disease which is severely disabling with recurring attacks and intermittent relief.  A 60 percent rating necessitates evidence of pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, under the Formula for Rating Intervertebral Disc Syndrome, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Evidence

On VA examination in May 1999, the Veteran complained of daily back pain with weakness, stiffness, fatigability, and lack of endurance, which were aggravated by activities of daily living and diminished with rest.  On examination, the Veteran walked with a normal gait with a mild loss of lordosis.  Flexion was 0 to 65 degrees, extension was 0 to 30 degrees, right and left lateral bending was 0 to 40 degrees, and right rotation was 0 to 45 degrees.  There was no evidence of muscle spasm on palpation.  The deep tendon reflexes were 1+ at the knees and ankles.  The extensor hallus longus motor strength was 5/5 bilaterally.  The straight leg raising was normal and there was no evidence of radicular symptoms, but referred pain to the thigh.  The impression was chronic low back pain. 

In September 2001, a private chiropractor described flexion to 40 degrees flexion, and extension to 10 degrees extension, and lateral flexion, left and right, to 15 degrees.  

On VA examination in March 2002, the Veteran described back pain as spasms in the lower back that radiated to the lower extremities.  He did not use braces, crutches, canes, a wheelchair or walker.  He stated that the pain was constant, daily and exacerbated by prolonged sitting or walking.  During the examination, the Veteran's gait was normal and there was no evidence of pain.  Examination revealed no evidence of deformity and there was no pain or tenderness on palpation.  There was no evidence of acute inflammation or muscle spasm on palpation.  Range of motion of the lumbosacral spine was flexion from 0 to 80 degrees, extension from 0 to 25 degrees, rotation from 0 to 35 degrees and lateral flexion from 0 to 30 degrees.  



The deep tendon reflexes were equal and symmetrical at the ankles and knees.  The Veteran had good muscle tone and strength, bilaterally.  There was no evidence of muscle atrophy or deformity.  He had good tendon reflexes and neurovascular examination, distally.  X-rays were unremarkable.  

In October 2003, the Veteran's chiropractor reported flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 35 degrees and right and left lateral rotation to 30 degrees.  

On VA examination in October 2004, the Veteran complained of constant, sharp pain with radiation to the hips and to the toes bilaterally.  He also had associated stiffness and weakness in the lumbar region.  He reported flare-ups of severe sharp low back pain with radiation to the hips and to the toes, occurring daily and lasting for about one and a half hours precipitated by walking and alleviated by medication.  The Veteran reported very limited mobility with flare-ups, particularly walking or bending.  The Veteran used a back brace daily and had been using a cane for about two months for walking.  He denied unsteadiness or bowel or bladder control problems.  The Veteran stated that he had quit working for about two months because of his back and neck problems.  The Veteran had injured his lower back and neck while lifting a patient at work.  The Veteran reported difficulty in activities of daily living, specifically while showering and dressing.  The Veteran walked without apparent distress.  He used a cane and had no apparent limp.  On examination, there was no evidence of muscle spasm.  There was mild tenderness in the paravertebral muscles.  There was no obvious deformity of the curvature of the spine.  Forward flexion was 0 to 80 degrees with pain at 60 degrees and no additional limitation after repetition.  Extension was 0 to 30 degrees.  Right and left lateral flexion was 0 to 30 degrees and right and left lateral rotation was 0 to 45 degrees.  During flare-ups, the examiner estimated an additional 10 percent limitation of motion secondary to pain and mild functional impairment.  





In a neurological examination of the lower extremities, there was no sensory deficit.  Motor strength was 5/5 and deep tendon reflexes were 2/4 bilaterally.  Straight leg raise test was negative bilaterally.  X-ray and MRI evidence was reviewed and the Veteran was diagnosed with chronic low back strain secondary to degenerative arthritis of L3-5 with associated focal central disc protrusion at L5-S1 but no evidence of radiculopathy.  

On VA examination in June 2006, the Veteran complained of daily flare-ups with stiffness, weakness and decreased mobility.  He had moderate to severe pain in the lower back with numbness and tingling down to the toes.  He wore a back brace daily.  He denied bowel or bladder dysfunction.  He could walk 1/3 of a mile and he could stand for 15 to 20 minutes.  He had not worked for 16 weeks at the time of the examination due to his low back condition and his daily activities were limited.  Physical examination revealed that the Veteran walked with an antalgic gait with slow progression without any assistive devices.  The Veteran's posture was erect.  He had stiffness and spasms across the lower back.  Flexion was from 0 to 45 degrees.  He did not attempt extension as he indicated it was too much strain on his back.  Right and left lateral flexion and right and left lateral rotation were from 0 to 15 degrees.  He had limited motion due to pain.  

The neurological examination revealed no evidence of muscle atrophy.  There was no difference in the circumference at mid-thigh and at mid calf.  In the sensory examination, he indicated that he could not feel light touch on the lateral aspect and the medial aspect of the lower legs.  The deep tendon reflexes, knee reflexes, were 2+ bilaterally.  The Achilles tendon reflex was 2+ bilaterally.  The Babinski sign was negative.  The Romberg test was negative.  The Lasegue sign was positive at 5 degrees bilaterally.  The examiner reviewed X-rays and a MRI.  The diagnosis was acute lumbosacral strain without radiculopathy.  The examiner expressed the opinion that the Veteran was not employable to do his normal occupation.  





In August 2006, the Veteran's employer reported that the Veteran was on leave and had been officially unable to continue his employment at a health care center due to a back injury that he sustained in service.  

In November 2005 and in June 2008, private physician stated that the Veteran periodically used a cane and knee and back braces, as well as orthopedic shoes.  The Veteran also required the assistance of his wife for activities of daily living, such as putting on socks and shoes.  He had limitation, including morning stiffness, back pain and muscle spasms, and he was unable to modify his lifestyle in a manner consistent with change in health status.  Due to the continued exacerbation of the Veteran's medical condition, the physician stated that the Veteran was unable to engage in any type of employment, requiring repetitive bending, lifting or walking.  

In June 2008 on a neurological examination, the Veteran complained of pain and numbness in the lower legs and numbness and pain on the front and back of his thighs and calves.  On motor examination, the mid calves and thighs were equal and symmetrical.  Sensory examination revealed dullness on the front, sides and back of the thighs bilaterally.  He had dullness on the calves, posteriorly and anteriorly. The reflexes of the knees were 3+ bilaterally; ankle jerk reflex was 3+ bilaterally.  The Romberg test was negative and the Lasegue sign was not elicited.  The Veteran's gait was slow without any assistive devices.  The examiner reviewed X-rays and MRIs of the lumbar spine and found that there was no evidence of the right or left lower extremity radiculopathy.  There was no evidence of active denervation phenomenon based on the needle EMG examination and it was essentially a normal study.  The diagnosis was peripheral neuropathy of the lower extremities, subjective; not supported from the EMG findings and MRI findings.  

On VA examination on November 13, 2008, the Veteran complained radiating back pain with stiffness and weakness and numbness and tingling.  There was no urinary or fecal incontinence.  He complained of erectile dysfunction.  He used a cane and a back brace on a daily basis.  He could walk no more than a quarter mile and no more than 5 minutes continuously.  


The Veteran was working as a nurse assistant until 2003 when he had to quit due to his back condition.  On physical examination, there was no deformity and no muscle atrophy on the back or on the legs.  There was tenderness on palpation.  There was normal curvature.  Range of motion of the thoracolumbar spine flexion from 0 to 40 degrees with pain beginning at 30 degrees.  The Veteran was unable to move in extension.  Right and left lateral flexion was from 0 to 15 degrees with pain beginning at 10 degrees.  Right and left lateral rotation was from 0 to 20 degrees with pain at 10 degrees.  The Veteran was unable to do a second repetition due to pain.  The Veteran walked with a slow gait, with normal posture and without any assistive devices.  

In the neurological examination, in the lower extremities there was decrease on light touch perception in the feet.  There was no edema and no atrophy.  The proprioception was decreased and vibratory was decreased bilaterally.  The deep tendon reflexes were 1+.  The Achilles reflex was 1+ bilaterally.  A MRI showed a small focal central disc protrusion at L5-S1. 

In January 2009, the Veteran's treating physician stated that due the Veteran's medical condition, the Veteran needed about 12 weeks of medical leave.  

Analysis

On VA examinations in May 1999, in March 2002, and in October 2004, there slight limitation of motion of the lumbar spine.  Although the September 2001 chiropractic evidence shows increased limitation of motion, the preponderance of the evidence shows slight limitation in flexion and extension and full range of lateral flexion and rotation.  Additionally, during this time, there was no evidence of muscle spasm.  Therefore, a 20 percent was not warranted prior to June 2006 under the old criteria.  





After June 2006, the evidence is also consistent with a 20 percent rating under the old criteria.  The medical evidence shows that the  lumbar spine was, at most limited to 40 degrees.  The Board finds that this is consistent with a rating for moderate limitation of motion.  Additionally, there was evidence of muscle spasm on forward flexion which is consistent with a 20 percent rating under the old criteria.  The evidence after June 2006 does not show that there were severe symptoms, marked limitation of motion, narrowing of joint spaces or abnormal mobility.  As such, a rating higher than 20 percent is not warranted under the old criteria after June 2006.  

Under the new criteria, and based on the evidence dated after September 2003, the Veteran's symptoms do not approximate a 20 percent rating until the June 2006 VA examination.  In October 2003 and in October 2004, flexion was from 75 to 80 degrees which was consistent with a 10 percent rating.  

The combined range of motion was 235 degrees, which is also consistent with a 10 percent rating.  Further, there was also no evidence of muscle spasm or abnormal contour of the spine.  As such, the evidence prior to June 2006 did not meet the criteria for a rating higher than 10 percent.  In June 2006, the evidence shows that the flexion was limited to 45 degrees.

On VA examination in November 2008, flexion was limited to 40 degrees with pain and functional loss beginning at 30 degrees, which meets the criteria for a 40 percent rating as forward flexion was to 30 degrees or less, considering functional loss with repetitive motion or flare-ups.  In the absence of evidence of unfavorable ankylosis of the entire thoracolumbar spine, the criteria for the next higher rating have not been met. 

Regarding degenerative disc disease under the old criteria, prior to June 2006, the evidence does not show recurring attacks of moderate severity.  The Veteran's time off from work was minimal during this time and limitation did not appear to be moderate prior to June 2006.  


After June 2006, there was no evidence that the Veteran's lumbar spine disability was severely disabling as the loss of range of motion was moderate.  Therefore, under the old criteria, an increased rating is not warranted for intervertebral disc disease.  

The Veteran's private physician and his employer stated that the Veteran was unable to work for extended periods of time after June 2006.  The evidence however, shows that leave was warranted, but does not show that the Veteran was prescribed bed rest during this time.  Additionally, it is not shown which of the Veteran's disabilities precipitated his leave of absence from work.  In the absence of incapacitating episodes, that is, a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician, the criteria for an increased evaluation under the Formula for Rating Intervertebral Disc Syndrome have not been met at any time during the appeal period.   

As noted in the medical evidence, the Veteran has consistently asserted that he has radiation pain from his back down his lower extremities.  The evidence shows that the Veteran's complaints of pain radiating down the legs were inconsistent with objective findings on examination, and that the complaints of radiculopathy were not supported by diagnostic testing or were not supported by the clinical findings.  In June 2008 on neurological examination, the X-rays and MRIs of the lumbar spine showed no evidence of right or left lower extremity radiculopathy.  

The Board finds no evidence of objective neurological abnormality for a compensable rating under any pertinent neurologic criteria.  

The Veteran also consistently reported no evidence of bowel or bladder dysfunction; therefore, separate ratings for bowel or bladder impairment are not warranted.  Further, the Veteran's complaints of numbness, dullness and atrophy are addressed further in this decision as separate claims for service connection.  




The Board has also considered whether staged ratings are appropriate.  The lumbar spine disability did not meet the criteria for a rating higher than 10 percent prior to June 2006 or higher than 20 percent before November 20008, but did meet the criteria for a 40 percent rating from November 2008.  

Adjustment Disorder 

The Veteran's adjustment disorder with anxiety and depression has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9413, as 50 percent disabling, effective from August 14, 2009.  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

Adjustment disorder with anxiety and depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   




The criteria for a 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  




A score of 61 to 70 illustrates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71 to 80 represents symptoms, if present, of psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Evidence

On VA examination in October 2005the Veteran's thought process and communication were good.  He maintained good eye contact throughout the interview.  The Veteran's behavior was appropriate during the examination.  The Veteran had no current plan or intent of suicidal or homicidal ideation.  There was mild impairment in the ability to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented. There was mild to moderate impairment due to memory loss.  There was no obsessive or compulsive behavior.  The Veteran's speech was fluent, spontaneous, well articulated and logical and relevant in content.  He did not have a history of anxiety consistent with panic disorder and no symptoms of such were evident during the session.  The Veteran described significant depression and anxiety for the last 3 years.  There were no episodes of impaired impulse control.  The Veteran described fragmented and decreased sleep which he attributed to his back pain.  He was assigned a GAF score of 75.  

On VA examination in November 2008, the Veteran complained of depression and of anxiousness every day, except when he took his medication.  He reported that his medication did not fully resolve the emotional distress.  The Veteran had been married twice and had a son and grandchild with whom he had some ongoing contact.  





The Veteran had been in his current relationship for 25 years.  He reported having few friends outside of his co-workers, fellow students and neighbors.  He regularly attended a local church.  He reported that he had limited contact with his extended family.  He preferred solitary activities.  The Veteran had been employed in a work-study position for the previous two and half years.   

Upon examination, the Veteran's thought process and communication skills appeared to be within normal limits with no impact on social or occupational functioning.  The Veteran denied having symptoms of delusions or hallucinations and none were apparent during the examination.  No inappropriate behavior was apparent during the interview.  The Veteran denied having any current suicidal or homicidal ideation, plan or intent.  He was able to maintain personal hygiene and basic activities of daily living.  He was oriented.  His short and long term memory appeared to be without gross deficits.  There were no obsessive or ritualistic behaviors.  The Veteran's speech was normal in rate, tone and inflection and appeared to be logical and well oriented.  The Veteran did not report any history of anxiety consistent with panic disorder and no symptoms were evident in the examination.  The Veteran did not display any unusual impulse control problems.  The Veteran reported having a dysphoric mood characterized by sad, anxious and irritable affect.  

During the interview, his affect and behavior was bright, friendly, and cooperative.  The examiner found that the Veteran's mood and affect had a mild to moderate impact on social and occupational functioning.  The Veteran reported getting approximately 8 hours of sleep per night, but frequently awoke due to physical pain.  There was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally satisfactory functioning in routine behavior, self-care, and conversation.  The Veteran was able to maintain a stable marital relationship, maintain passing grades in his college level education and maintain productive and stable work relationships.  The Veteran required continuous medication and he was assigned a GAF of 65.  


On VA examination in January 2010, the Veteran reported experiencing mild to severe characteristics of anxiety on a daily basis.  He reported increased difficulty in managing or controlling excessive worry, increased irritability, increased self isolative preferences, difficulty with concentration and focus, lack of motivation and fatigue.  During the examination, the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and friendly, his affect was normal, his mood was anxious and his attention was intact.  He was oriented to person, time and place.  His thought process and content were unremarkable.  He did not have delusions, homicidal or suicidal thoughts.  In judgment, he understood the outcome of his behavior.  His intelligence was average and he did not have inappropriate behavior.  In insight, he understood that he had a problem.  He reported auditory and visual hallucinations that were persistent.  He did not have obsessive or ritualistic behavior and did not have panic attacks.  His impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  

The Veteran reported that he had sleep impairment and was diagnosed with obstructive sleep apnea and used a C-PAP machine.  The examiner noted that the Veteran also reported that he experienced approximately 4 hours of restless sleep per night due to anxiety and rumination over negative life events which interfered with his sleep.  Regarding the hallucinations, the Veteran reported daily incidents of auditory and visual hallucinations for approximately 5 years.  The examiner noted that in spite of the Veteran's reports there was no evidence of any formal thought disorder and he was able to engage in goal directed flow of ideas leading toward reality oriented conclusions.  The Veteran's recent, remote and immediate memory were normal.  The Veteran was employed full time as a security guard and lost one week from work due to calling in sick or leaving early due to excessive anxiety.  The problem related to occupational functioning was decreased concentration.   He was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  




The examiner found that there was reduced reliability and productivity due to the symptoms of anxiety and depression which interfere with his overall psychological functioning.  There were no deficiencies in judgment, thinking, family relations, work, mood or school.  He was assigned a GAF of 65.  

Analysis

The evidence shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders and symptoms associated with the diagnosis of anxiety disorder and depression under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders).  All of the Veteran's symptoms are considered in this analysis.  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating.  

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, the VA records document fairly consistent symptoms throughout this stage of the appeal period.  The GAF scores during this time ranged from 65 to 75, which are indicative of slight to mild impairment in social and occupational functioning.  

The evidence shows that during the appeal period, the Veteran experienced depression and anxiety with a decrease in concentration and sleep impairment.  There was mild impairment of personal hygiene and some evidence of memory loss.  The Veteran reported hallucinations without evidence of thought disorder.  The evidence shows mild impairment in social functioning as he had a long term marital relationship, was able to hold a job and had social relationships at work and church.  He was also able to communicate adequately.  There was some reduced reliability on occasion but with generally satisfactory functioning.  




Based on the foregoing, the effect of the adjustment disorder with anxiety and depression more nearly approximates the criteria for a 50 percent rating throughout the appeal period.  

The Board finds that the criteria for a 70 percent rating have not been met as the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  In the absence of such symptoms, the findings do not more nearly approximate or equate to the criteria for the next higher rating. 

For the above reasons, the preponderance of the evidence is against a rating higher than 50 percent for adjustment disorder with anxiety and depression and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Knee 

The Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5260.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion).  And a separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 



Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling and extension limited to 45 degrees is 50 percent disabling. 

Separate ratings may be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings may also be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability.  

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.  





Evidence

In an October 2007 VA examination, the Veteran reported constant moderate to severe right knee pain and wearing a brace on the knee for support while walking.  The pain was aggravated by prolonged walking, standing and sitting.  He denied any locking or dislocation of the right knee.  It occasionally gave way and swelled.  He had no days lost from incapacitation over the prior 12 month period.  On examination, the Veteran walked without any assistive devices, but at a mildly slower pace.  He had a right knee brace and did not use a cane.  There was no evidence of swelling; there was tenderness on the lateral and medial aspect of the right knee.  Forward flexion was 0 to 100 degrees due to pain; extension was -10 to 0 degrees.  There was no additional limitation of motion after repetition.  He had pain on manipulation, no anterior drawer sign, Lachman's and McMurray was not adequate on performing the examination.  Impression was mild degenerative osteoarthritis.  The diagnosis was degenerative joint disease of the right knee, status post medial and lateral meniscectomy.  The examiner estimated that the Veteran would have additional functional limitation of his right knee to 100 degrees flexion during flare-ups or repetitive use due to pain.  

In a November 2008 VA examination, the Veteran reported constant knee pain for the past 30 years.  He also reported weakness, stiffness, swelling, giving way, and locking on a regular basis.  He had been using a cane for 3 weeks.  There was no history of dislocation or subluxation.  Physical examination of the right knee revealed tenderness on palpation of the right knee, no effusion and no swelling.  Range of motion of the right knee was flexion from 0 to 100 with pain at 0 degrees and extension to -5.  The Veteran was unable to perform additional movements due to pain.  MRI revealed moderate osteoarthritis, chronic strain of MCL and chronic degenerative destruction of medical meniscus.  He was diagnosed with degenerative joint disease of the right knee.  





On VA examination in January 2010, the Veteran reported that his right knee gave way, was unstable, painful, stiff and weak.  He reported that he did not have incoordination, but had decreased speed of joint motion.  He did not have episodes of dislocation or subluxation.  He had locking episodes several times a week with no effusions or inflammation.  He reported severe weekly flare-ups that would last for hours.  Weight bearing precipitated the flare-ups and medication, ice and/or heat alleviated his symptoms.  He reported that the result of the flare-ups was severe motion limitation.  There were no constitutional symptoms of arthritis and no incapacitating episodes.  He was able to stand for 15-30 minutes and was unable to walk more than a few yards.  He intermittently and frequently used a cane.  On physical examination, the Veteran had an antalgic gait with poor propulsion.  There was crepitation, clicks and snaps.  There was no instability or grinding.  There was subpatellar tenderness and pain at passive motion.  The meniscus was surgically absent.  McMurray's test was positive.  Range of motion of the right knee was flexion from 0 to 100 degrees, extension was normal.  There was objective evidence of pain following repetition and additional limitation of motion due to pain.  After repetition, flexion was from 0 to 80 degrees and extension was -3.  There was no ankylosis.  X-rays revealed moderate osteoarthritis, chronic strain of MCL and chronic degenerative destruction of the medial meniscus.  The examiner found that there were no significant effects on the Veteran's usual occupation.  He worked fulltime and lost less than a week from work in the past 12 months.  There was mild to moderate effects on daily activities and the right knee disability prevented him from exercise and sports.  

Analysis

The Board finds that the Veteran's right knee disability does not warrant an increased rating for limitation of flexion.  The medical evidence of record does not show that the right knee was limited to 30 degrees.  Based on the objective evidence of record, the Veteran is not entitled to an increased rating in excess of 10 percent under Diagnostic Code 5260 because his limitation of flexion in the right knee was not 30 degrees or less.  

The Board also finds that the Veteran is not entitled to an increased rating in excess of 10 percent or a separate rating for limitation of extension under Diagnostic Code 5261 for the right knee.  The Veteran's extension in the right knee was normal throughout the appeal period.  As such, the Board finds that the Veteran is not entitled to an increased rating under Diagnostic Code 5261 because the evidence does not show the extension was limited to 15 degrees.  

In arriving at the above conclusions, the Board has considered functional loss due to pain and painful movement.  The evidence shows that there was, at most, slight additional functional loss after repetition.  The Board finds that the additional loss would not result higher evaluations for the Veteran and he is receiving the appropriate schedular evaluation for the right knee, even considering his flare-ups and subjective complaints of pain, fatigue, weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, the Board acknowledges the Veteran's subjective complaints of locking and giving way.  He reported that there was no instability or subluxation.  The physical examination of the right knee did not show subluxation, lateral instability or locking or effusion caused by a dislocated semilunar cartilage.  Therefore, increased evaluations under Diagnostic Codes 5257 or 5258 are not warranted.  

The Board notes that the Veteran has removal of his meniscus which was symptomatic, and meets the requirements for a 10 percent evaluation under Diagnostic Codes 5259.  Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.  As the right knee disability is already rated 10 percent under Diagnostic Code 5260 for the same symptoms caused by removal of the meniscus, a separate rating under 5259 is not warranted as to do so would be pyramiding, which is not permissible under 38 C.F.R. § 4.14. 



Additionally, the evidence shows that the right knee was not ankylosed, therefore, a rating under Diagnostic Code 5256 need not be considered.

For the reasons articulated in this decision, the preponderance of the evidence is against the claims for a rating higher than 10 percent for the right knee disability.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's lumbar, psychiatric and right knee disabilities and the associated symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).   


Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 and § 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  


Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Dullness, Weakness, and Muscle Atrophy

The Veteran contends that he has dullness, weakness, and muscle atrophy in the lower extremities.  

As depicted in the foregoing VA medical examinations, the Veteran had consistent complaints of weakness during the VA examinations for his back.  In March 2002, he had good muscle tone and strength, bilaterally.  There was no evidence of muscle atrophy or deformity.  

In an October 2004 neurological examination of the lower extremities, there was no sensory deficit.  Motor strength was 5/5 and deep tendon reflexes were 2/4 bilaterally.  Straight leg raise test was negative bilaterally.  X-ray and MRI evidence was reviewed and the Veteran was diagnosed with chronic low back strain secondary to degenerative arthritis of L3-5 with associated focal central disc protrusion at L5-S1 but no evidence of radiculopathy.  






In a June 2006 VA neurological examination, there was no evidence of muscle atrophy.  There was no difference in the circumference of mid thighs and mid calves.  In the sensory examination, he indicated that he could not feel light touch on his lateral aspect and the medial aspect of the lower legs.  Deep tendon reflexes, knee or patellar reflexes were 2+ bilaterally.  Achilles tendon reflex was 2+ bilaterally.  Babinski was negative, Romberg is negative, Lasegue sign was positive at 5 degrees bilaterally.  The examiner reviewed the X-rays and MRI evidence and diagnosed the Veteran with acute lumbosacral strain without radiculopathy.  

In a June 2008 neurological examination, the Veteran had complaints of pain and numbness in the lower legs.  He had ongoing numbness from the heels of his feet to the ball of his feet and numbness and pain on the front and back of his thigh and calf areas.  He reported constant pain and numbness which would get worse at the end of the day.  On motor examination, his mid calves and thighs were equal and symmetrical.  Sensory examination revealed dullness on the front, sides and back of the thighs bilaterally.  He had dullness on the calf areas posterior and anterior of his lower legs.  The reflexes of the knees were 3+ bilaterally, ankle jerk reflex was 3+ bilaterally.  Romberg was negative and lasgue sign was not elicited.  The Veteran's gait was slow without any assistive devices.  The examiner reviewed x-rays and MRIs of the lumbar spine and found that there was no evidence of the right or left lower extremity radiculopathy.  There was no evidence of active denervation phenomenon based on the needle EMG examination and it was essentially a normal study.  The diagnosis was peripheral neuropathy of the lower extremities, subjective, not supported from the EMG findings and MRI findings.  

In a November 2008 neurological examination, in the lower extremities there was decreased on light touch perception in the feet.  There was no edema and no atrophy.  The proprioception was decreased and vibratory was decreased bilaterally.  Deep tendon reflexes were 1+ and patellar reflexes bilaterally; Achilles was 1+ bilaterally.  



A review of the foregoing records shows that there was no objective evidence of muscle atrophy or weakness in the lower extremities.  The Veteran is competent to report weakness and dullness, but symptoms alone without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The weakness and dullness that the Veteran reports are not a disability in and of itself.    

As discussed previously, there is no objective evidence of radiculopathy caused by the Veteran's lumbar spine disability that could be the underlying cause of his current complaints.  Because the symptoms of weakness and dullness in the lower extremities do not constitute independent disabilities, service connection for weakness and dullness cannot be granted on any basis to include as secondary to another, service-connected, disability.  38 C.F.R. § 3.310; see also 38 C.F.R. § 3.303.

In addition regarding muscle atrophy, although the Veteran claims that he has muscle atrophy, there is no competent medical evidence of record showing that the Veteran actually has muscle atrophy in the lower extremities.  As such, service connection under any theory of entitlement cannot be granted in the absence of a present disability.  That a condition or injury may have occurred or be shown in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a disability causing muscle atrophy, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b); however, as a chronic disability underlying the Veteran's weakness and dullness is not shown, the preponderance of the evidence is against this claim, and it must be denied. 



Cervical Spine

The Veteran contends that his cervical spine disability was caused by a fall in service.  Alternatively, it was caused or aggravated by his service connected lumbar spine disability.  

The service treatment records do not show a complaint, diagnosis, finding, history or treatment of a cervical spine disability.  On the basis of the service treatment records, a cervical spine disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

After service, the Veteran was diagnosed with a cervical spine disability.  In a February 2007 radiology report, the Veteran had degenerative disc disease at C5-6.  A September 2004 study showed advanced degenerative disc disease and prominent anterior osteophyte at C5-6 with mild degenerative disc disease space changes at C4-5 and C6-7.  

A February 2005 statement from a co-worker of the Veteran's indicated that the Veteran sought treatment in the emergency room for muscle spasms approximately 2 hours after helping reposition a patient.  The statement indicated that the Veteran did not lift a patient, but positioned a pillow behind the patient for support.  

In a November 2008 VA examination, the Veteran reported that when he fell in service, he hurt both his back and neck.  He reported that he has been having radiating pain for the past 15 years.  An MRI of the cervical spine revealed disc protrusions at C4-5 and to a lesser extent at C4-5 deforming the cord.  After physical examination of the neck, he was diagnosed with degenerative disc disease of the cervical spine.  





The examiner considered that the Veteran injured his back in a fall in service in 1976, the Veteran was evaluated in September 2004 for possible cervical injury while lifting a patient and a cervical MRI in October 2004 shows disc bulging and protrusions of the cervical spine.  The examiner opined that it was less likely as not that the cervical spine condition as secondary to degenerative disc disease of the lumbar spine.  The examiner reviewed the claims file, service treatment records and VA treatment records and provided the rationale that the current cervical lesions are more likely secondary to a direct injury of the cervical spine.  A chronic lumbar condition will actually diminish the Veteran's activities with less impact on the cervical spine.  It was possible that the Veteran injured his neck in service in 1976, however, he sought medical care in 2004 when he injured his neck lifting a patient.  

As there is no competent evidence during service or since service that a cervical spine disability was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links the current cervical spine disability, to an injury or disease or event in service.  

Although the Veteran is competent to describe symptoms such as pain in the cervical spine region, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), degenerative disc disease of the cervical spine is not a condition under case law that have been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997). 







The Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Further, competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

As the presence or diagnosis of degenerative disc disease of the cervical spine cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the cervical spine disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer diagnoses of such disability.  

Where, as here, there is a question of the presence or a diagnosis of a cervical spine disability, not capable of lay observation by case law, and a cervical spine disability is not a simple medical condition under Jandreau for the reason previously expressed, to the extent the Veteran's statements are offered as proof of the presence of such disabilities in service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claims. 

To the extent the Veteran has expressed the opinion that his cervical spine disability is related to his service-connected lumbar spine disability, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 






Here, the question of the relationship between the cervical and lumbosacral spine disabilities is not one that involves a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis of degenerative disc disease of the cervical spine based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between her spinal disabilities.  

As the Veteran is not competent to establish a diagnosis of a cervical spine disability or to offer an opinion on the relationship between a cervical spine disability and an event in service or to a service connected disability, the Board need not reach the question of whether or not the Veteran's statements are credible. 

In this case, the competent medical evidence consists of the VA examination and opinion.  The VA examiner expressed the opinion that the Veteran's current cervical spine disability was not related to the lumbar spine disability, but caused by a more direct injury.  The examiner acknowledges the possibility that the cervical spine was injured by the fall in service, however, the first medical treatment was in 2004.    As the VA examiner is qualified through education, training, and experience to offer an opinion on the relationship between a cervical spine disability and an injury, disease, or event in service, or to another service connected disability, the Board finds that the VA opinion is competent evidence against the claim.  

The disability of the cervical spine was first documented many years after service, that is, well beyond the one-year presumptive period (following the date of separation from military service in September 1978) for such conditions as a chronic disease under 38 U.S.C.A. §§ 1112  and 1137 and 38 C.F.R. §§ 3.307, 3.309. 




In sum, the evidence shows that cervical spine disability did not manifest until many years after separation from active service, and is not otherwise related to active service including to a service-connected disability.  As a result, the Board finds that the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before June 27, 2006, and an initial rating higher than 20 percent before November 13, 2008, is denied; an initial rating of 40 percent for degenerative disc disease of the lumbar spine from November 13, 2008, is granted subject to the law and regulations, governing the award of monetary benefits.

A higher rating than 50 percent for adjustment disorder with anxiety and depression is denied.  

A higher rating than 10 percent for residuals of right knee injury with degenerative joint disease is denied.  

Service connection for connection for a disability of the lower extremities, dullness on the front and sides of the thighs and the anterior and posterior lower legs, is denied.

Service connection for disabilities of the knees, weakness, is denied.  

Service connection for muscle atrophy is denied.  

Service connection for a cervical spine disability also claimed as muscle spasm, and focal central disc protrusion as secondary to degenerative disc disease of the lumbar spine is denied.  


REMAND

Regarding, the Veteran's claim of service connection for sleep apnea, the evidence of record shows that the Veteran has a diagnosis of severe obstructive sleep apnea.    The Veteran also reported that his sleep problems were caused by his lumbar spine disability.  It is unclear from the evidence of record if the etiology of the Veteran's sleep apnea is related to a service-connected disability.  As the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

A claim for a total disability rating for compensation based on individual unemployability was raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a total disability rating for compensation based on individual unemployability, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim, but part of the claim for increase. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current diagnosis of sleep apnea is related to service or caused by or aggravated by a service-connected disability, namely, the lumbar spine disability or adjustment disorder or both.  








If, after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the opinion cannot be determined because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

2. Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.  

3. After the requested development has been completed, adjudicate the claim of service connection for sleep apnea and adjudicate the claim for a total disability rating for compensation based on individual unemployability, and, if applicable, on an extraschedular basis.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


